DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Applicant’s communications filed on 12/29/2021.
Claims 1-20 are pending. Claims 1, 8, and 15 are independent.

Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive and/or moot as explained below.
Applicant argues in substance:

Applicant argues against the double patenting rejections made in the previous Office action that “Applicant prefers not to file terminal disclaimers … at this time.” Applicant essentially states they will respond to such rejection when it is “the only remaining rejection asserted … and the rejections cannot be overcome by reasonable arguments and/or claim amendments” as well as that it is “pointless to file a terminal disclaimer” at this time.
Examiner would note this response does not actually respond to the rejections made. The remarks do not make the “reasonable arguments and/or claim amendments” that are pointed to as possible overcoming the rejection. While applicant has, acknowledged the rejection was made in the prior Office action, applicant has not actually replied to the rejection and has not specifically pointed out any supposed errors of the rejection. The response appears to indicate the rejection may be addressed at some future time, but does not address the substance of the rejection. 

Applicant argues with respect to the independent claims, that Factor in view of Benhase and Scanlon as cited in the previous rejections does not teach all the specific limitations of the amended independent claims including, “in the event the transfer pending LRU list exceeds a specified size, automatically demoting, from the cache, unmirrored data elements from the cache until a size of the transfer-pending LRU list falls below the specified size.”  Applicant argues that Scanlon teaches techniques for deleting records from a cache until the cache is within the bounds established by a predefined size, but Scanlon’s cache is not analogous to the claimed transfer-pending LRU list containing unmirrored records. Such unmirrored records are a subset of all data elements in a cache and thus Scanlon’s cache deletion strategy is not applicable.
Examiner respectfully disagrees. First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Additionally, the test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Here, Scanlon was not cited alone but in combination with Factor and Benhase. Moreover, in the rejections Scanlon was not cited for the features applicant argues relating to a specific “transfer-pending LRU list” in a cache for transfer-pending “unmirrored” data elements. Instead these teachings were shown in the rejections by Factor and Benhase, and are not challenged by Applicant.
Specifically, Factor as in [0038] and [0042] teaches a cache is monitored and a flag is set for unmirrored (i.e. out of sync) data elements in the cache as identified, remote mirroring system (RMS) tracks that have been “modified” and have not yet been transferred (i.e. are transfer pending) to the secondary control unit. See also [0046]-[0048]. Factor additionally teaches both a regular LRU list and a transfer-pending LRU list for unmirrored data elements as in [0044]-[0049] wherein such pending unmirrored tracks (i.e. RMS tracks) are moved to the RMS structure which is a “transfer-pending LRU list” dedicated to unmirrored RMS tracks. Factor also already generally demotes (i.e. removes/deletes) these unmirrored RMS tracks from the transfer-pending LRU list based on a policy as in This includes as in [0046] and [0048]-[0051] wherein thee RMS structure transfer pending LRU list is ordered from MRU end to LRU end, and then that as in [0049] when the need is to “make room … for another track” a demotion occurs as in [0049]-[0051] based on the cache replacement policy including “a RMS track is demoted from the RMS structure from the least recently used end.” 
Thus, Factor already teaches (and was relied upon in the rejections for teaching) the bulk of what applicant argues is not taught in Scanlon, as the above teachings of Factor teach that RMS/unmirrored tracks are placed in a RMS/transfer-pending LRU list and then demoted from the RMS/transfer-pending list/structure to “make room” based on a policy. Benhase, as cited in the previous rejections, then also teaches that as part of an LRU list demotion policy, such demotion have a trigger or condition for beginning demotion. More specifically, Benhase as in [0043], and [0052]-[0054] teaches an 
Since Factor already specifies that the transfer-pending (i.e. RMS) LRU list is managed by a LRU cache policy with various conditions to “make room” it is obvious to combine other LRU list cache-management policies with the teachings of Factor. As stated in the rejection, one having ordinary skill in the art would have been motivated to combine the target size threshold and automatic demotion for an LRU list as in Benhase with the RMS/unmirrored track LRU list for tracks pending transfer as in Factor in order to manage the tracks residing in the data cache and avoid filling the cache with too many tracks pending transfer and thus impact cache space for other tracks. The combination provides for a specific target size and avoid exceeding that size by demotion, such that a target number of RMS tracks would be kept in cache, but once that was exceeded the cache is prevented from overflowing or being filled with RMS tracks. This provides benefits to cache management, particularly where mirroring may be interrupted due to network conditions, and thus prevents the RMS tracks from dominating the cache space and effecting performance and preventing other non-RMS tracks from not being cache due to low space, since only a target size of the RMS LRU list will be occupied in the cache before demoting tracks.
Scanlon was only recited in the previous rejections as teaching that a cache demotion/removal policy for managing LRU cache lists may demote/remove tracks from the list “until a size of the transfer-pending LRU list falls below the specified size.” As explained above, Factor already teaches a specific transfer-pending LRU list of unmirrored data elements that are demoted to “make room” based on a cache management policy and Benhase already teaches that the such a cache management policy for a LRU list of a cache includes automatically demoting elements in the list when the list exceeds a specified 
Scanlon then teaches a further cache management policy for demoting/removing elements from a cache/list including demoting/removing elements until a size of the cache/list falls below a specified size. Specifically, Scanlon at [0004] teaches that “the size of the cache may become larger than is desired” and techniques have been developed to evict/demote “records from the cache” when “the cache exceeds a predefined size”. This is similar to as in Benhase where the LRU list has a target/predefined size. Then Scanlon teaches in [0004]   the records are removed/demoted using an LRU technique and removed/demoted “until the cache is within the bounds established by the predefined size” which is below the specified/predefined size. See also [0016] and [0043].
As stated in the rejections, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Scanlon with the teachings of Factor and Benhase. One having ordinary skill in the art would have been motivated to combine the demotion/removal of cache entries from a cache LRU list (e.g. as in Factor and Benhase) based on a LRU technique where records are removed/demoted until below a predefined size as in Scanlon with the target size threshold and automatic demotion for an LRU list as in Benhase and the RMS/unmirrored track LRU list for tracks pending transfer as in Factor in order to manage the tracks residing in the data cache and avoid filling the cache with too many tracks, such that the performance of the cache is not degraded. See Scanlon [0004], [0016], [0043].
Then further, as stated in the rejections previously, Benhase already provides for a specific target size of a cache LRU list and to avoid exceeding that size by demotion, such that a target number of RMS tracks (i.e. as in the LRU RMS list in Factor) would be kept in cache/list, but once that was exceeded the cache/list is prevented from overflowing or being filled with RMS tracks. Scanlon then adds how many tracks are determined/selected for removal/demotion to bring the cache/list under the specific size. This cache 
Thus, applicant’s arguments against Scanlon alone are unpersuasive as the rejection was made over Factor in view of Benhase and Scanlon and applicant’s arguments do not address the teachings of these reference but attack Scanlon alone in a piecemeal fashion.
To the extent applicant may be arguing or suggesting that Scanlon is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Scanlon as in [0001]-[0004] is in the field of cache management, which is the same field of endeavor as applicant’s instant claims directed to “monitoring … a cache” and “demoting, from the cache.” Moreover, Scanlon’s technique is directly related to the problem applicant is concerned with as well which is a size of a cache and how many tracks to demote or remove from a cache based on a LRU list. As in Scanlon at [0004] the cache is managed with an LRU list technique and those techniques are directly analogous and related to the same LRU list problem and cache management as claimed herein.
Thus, all of applicant’s arguments are not persuasive for the reasons explained above. Factor in view of Benhase and Scanlon does teach the argued limitations as explained and applicant’s piecemeal .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1, 2, 7, 8, 9, 14, 15, 16, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, of copending Application No. 16/804,244 (reference application) in view of Benhase et al., U.S. Patent Pub. No. 2006/0080510 and Scanlon et al., U.S. Patent Pub. No. 2014/0279854. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the copending claims which recite all the same limitations of the instant claims except for “in the event the transfer-pending LRU list exceeds a specified size, automatically demoting, from the cache, unmirrored data elements from the cache until a size of the transfer-pending LRU list falls below the specified size.” The table below shows this comparison for claims 1, 2, and 7 to copending claims 1-7, but is applicable in similar fashion to the substantially identical claims 8, 9, and 14 to copending claims 8-14; and claims 15, 16, and 20 to copending claims 15-20.
Instant Application
Copending Application 16/804,244
1. (Currently Amended) A method for improving asynchronous data replication between a primary storage system and a secondary storage system, the method comprising: 






monitoring, in a cache of the primary storage system, unmirrored data elements needing to be mirrored, but that have not yet been mirrored, from the primary storage system to the secondary storage system; 

maintaining a regular LRU (least recently used) list designating an order in which data elements, including the unmirrored data elements, are demoted from the cache, the regular LRU list comprising an LRU end and an MRU (most recently used) end; 

determining whether a data element at the LRU end of the regular LRU list is an unmirrored data element; 

in the event the data element at the LRU end of the regular LRU list is an unmirrored data element, moving the data element to a transfer-pending LRU list dedicated to unmirrored data elements in the cache; and 









in the event the transfer-pending LRU list exceeds a specified size, automatically demoting, from the cache, unmirrored data elements from the cache until a size of the transfer-pending LRU list falls below the specified size.


maintaining a cache in the primary storage system to store data elements, the cache comprising a higher speed memory and a lower speed memory; 


monitoring, in the data elements of the cache, unmirrored data elements needing to be mirrored, but that have not yet been mirrored, from the primary storage system to the secondary storage system; 

maintaining a regular LRU (least recently used) list designating an order in which the data elements are demoted from the higher speed memory, the regular LRU list comprising an LRU end and an MRU (most recently used) end; 


determining whether a data element referenced at an LRU end of the regular LRU list is an unmirrored data element; 

in the event the data element referenced at the LRU end of the regular LRU list is an unmirrored data element, moving the data element from the higher speed memory to the lower speed memory; 
maintaining a transfer-pending LRU list designating an order in which unmirrored data elements are demoted from the lower speed memory; 

 establishing a threshold for unmirrored data elements; when demoting elements from the cache, determining whether a number of unmirrored data elements encountered at the LRU end of the regular LRU list has reached the threshold; and 

in response to determining that the number of unmirrored data elements has reached the threshold, automatically demoting, from the cache, -2-a selected number of unmirrored data elements from the LRU end of the transfer-pending LRU list.














2. (Original) The method of claim 1, wherein moving the data element to the transfer-pending LRU list comprises moving the data element to an MRU (most recently used) end of the transfer-pending LRU list.

3. (Original) The method of claim 2, further comprising maintaining a directory that indexes unmirrored data elements in the area.
4. (Previously Presented) The method of claim 3, wherein the transfer-pending LRU list designates an order in which the unmirrored data elements are demoted from the area.
6. (Previously Presented) The method of claim 4, wherein moving the data element from the higher 
7. (Original) The method of claim 6, wherein placing the data element in the transfer- pending LRU list comprises placing the data element in an MRU end of the transfer-pending LRU list.
in the event a number of unmirrored data elements encountered at the LRU end of the regular LRU list is above a threshold, demoting a designated number of unmirrored data elements in the transfer- pending LRU list from the cache.
[from claim 1]
in response to determining that the number of unmirrored data elements has reached the threshold, automatically demoting, from the cache, -2-a selected number of unmirrored data elements from the LRU end of the transfer-pending LRU list.


However, the additional limitation is taught by Benhase in view of Scanlon. Specifically, Benhase  at least at [0038], [0042], and [0052]-[0054] teaches wherein an LRU list is given a “target size” threshold and if the actual size exceeds the target size demotes one or more designated tracks from the bottom of the LRU list, as an LRU demotion policy.  Scanlon as in [0004] and [0016] teaches that during cache demotion/eviction using a LRU technique records are demoted/removed “in an instance in which the cache exceeds a predefined size” and are demoted/removed “until the cache is within the bounds established by the predefined size” as in [0004]. It would have been obvious to one of ordinary skill in the art to combine such LRU list target size for demotion as in Benhase and the demotion/removal until below the predefined size as in Scanlon with Application No. 16/804,244 in order to efficiently manage the number of tracks in LRU lists and cache, such that the cache is not overloaded and elements are removed while allowing adjustments for the size of an LRU list containing specific desirable elements. This combination provides efficient cache and space management. See Scanlon [0016] and [0043]. Thus 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Factor et al., U.S. Patent Pub. No. 2004/0181632 (hereinafter Factor) in view of Benhase et al., U.S. Patent Pub. No. .

Regarding claim 1, Factor in the analogous art of cache management with LRU lists for unmirrored tracks teaches:
A method for improving asynchronous data replication between a primary storage system and a secondary storage system, the method comprising: (See Factor Abstract, [0011], [0013], and [0058] wherein the invention is implemented as a method for as in [0009]-[0010] and [0038] for improving replication in asynchronous mirroring).
monitoring, in a cache of the primary storage system, unmirrored data elements needing to be mirrored, but that have not yet been mirrored, from the primary storage system to the secondary storage system; (See Factor Figs. 1A and 2 and [0024], [0035] wherein the primary storage system includes a cache for receiving writes. Then as in [0038] and [0042] wherein the cache is monitored and a flag is set for unmirrored (i.e. out of sync) data elements in the cache as identified, remote mirroring system (RMS) tracks that have been “modified” and have not yet been transferred to the secondary control unit such that they have not yet been mirrored. See also [0046]-[0048]).
maintaining a regular LRU (least recently used) list designating an order in which data elements, including the unmirrored data elements, are demoted from the cache, the regular LRU list comprising an LRU end and an MRU (most recently used) end; (See Factor as in Fig. 2 and [0041], [0044]-[0045] wherein the cache has a regular LRU list for data tracks/elements in the cache with LRU end and MRU end).
determining whether a data element at the LRU end of the regular LRU list is an unmirrored data element;(See [0045]-[0047] wherein demotion processing determines from the LRU end of the 
in the event the data element at the LRU end of the regular LRU list is an unmirrored data element, moving the data element to a transfer-pending LRU list dedicated to unmirrored data elements in the cache; and (See Factor [0047]-[0049] wherein if the track is an RMS track (i.e. unmirrored) the track is moved to the RMS structure which is a “transfer-pending LRU list” dedicated to unmirrored RMS tracks. The RMS track is placed in the RMS/transfer-pending LRU list at the MRU end of the RMS structure. See also [0044] and [0061]).
[at least generally] demoting, from the cache … unmirrored data elements from the cache. (See at least Factor as in [0046] and [0048]-[0051] wherein thee RMS structure transfer pending LRU list is ordered from MRU end to LRU end, and then that as in [0049] when the need is to “make room … for another track” a demotion occurs as in [0049]-[0051] based on the cache replacement policy including “a RMS track is demoted from the RMS structure from the least recently used end.” Which at least generally teaches RMS/unmirrored tracks are demoted from the RMS/transfer-pending list/structure to “make room”).
Factor does not explicitly teach:
in the event the transfer-pending LRU list exceeds a specified size, automatically demoting, from the cache unmirrored data elements from the cache until a size of the transfer-pending LRU list falls below the specified size. (But note Factor as in [0048]-[0051] at least generally teaches RMS/unmirrored tracks are demoted from the RMS/transfer-pending list/structure to “make room” based on an LRU policy/technique, but not explicitly that such room relates to a threshold size or automatic demotion based on a size threshold being exceeded as opposed to some other need to ‘make room’).
However, Benhase in the analogous art of managing data cache with LRU lists teaches:
in the event the transfer-pending LRU list exceeds a specified size, automatically demoting, from the cache unmirrored data elements from the cache… (See Benhase Fig. 4, Items 410, 420, and 430 as well as [0043], and [0052]-[0054] wherein for an LRU list of a cache (e.g. RMS structure LRU list as in Factor) a “target size” for the LRU list is set, and when the “actual size of the first LRU list is greater than the first LRU list target size” (i.e. exceeds a specified size) one or more tracks (i.e. a selected number of tracks) from that LRU list are automatically demoted from the bottom portion of the LRU list. See also [0038] portion to be demoted specified).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Benhase with the teachings of Factor. One having ordinary skill in the art would have been motivated to combine the target size threshold and automatic demotion for an LRU list as in Benhase with the RMS/unmirrored track LRU list for tracks pending transfer as in Factor in order to manage the tracks residing in the data cache and avoid filling the cache with too many tracks pending transfer and thus impact cache space for other tracks. The combination provides for a specific target size and avoid exceeding that size by demotion, such that a target number of RMS tracks would be kept in cache, but once that was exceeded the cache is prevented from overflowing or being filled with RMS tracks. This provides benefits to cache management, particularly where mirroring may be interrupted due to network conditions, and thus prevents the RMS tracks from dominating the cache space and effecting performance and preventing other non-RMS tracks from not being cache due to low space, since only a target size of the RMS LRU list will be occupied in the cache before demoting tracks.
Then Factor in view of Benhase does not explicitly teach:
[in the event the transfer-pending LRU list exceeds a specified size, automatically demoting, from the cache unmirrored data elements from the cache] until a size of the transfer-pending LRU list falls below the specified size.

[in the event the transfer-pending LRU list exceeds a specified size, automatically demoting, from the cache unmirrored data elements from the cache] until a size of the transfer-pending LRU list falls below the specified size. (See Scanlon [0004] “the size of the cache may become larger than is desired” and techniques have been developed to evict/demote “records from the cache” when “the cache exceeds a predefined size”. Most particularly, the records are removed/demoted using an LRU technique and removed/demoted “until the cache is within the bounds established by the predefined size” which is below the specified/predefined size. See also 16 and [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Scanlon with the teachings of Factor and Benhase. One having ordinary skill in the art would have been motivated to combine the demotion/removal of cache entries based on a LRU technique where records are removed/demoted until below a predefined size as in Scanlon with the target size threshold and automatic demotion for an LRU list as in Benhase and the RMS/unmirrored track LRU list for tracks pending transfer as in Factor in order to manage the tracks residing in the data cache and avoid filling the cache with too many tracks, such that the performance of the cache is not degraded. See Scanlon [0004], [0016], [0043]. Benhase already for a specific target size and avoid exceeding that size by demotion, such that a target number of RMS tracks would be kept in cache, but once that was exceeded the cache is prevented from overflowing or being filled with RMS tracks. Scanlon then adds how many tracks are determined/selected for removal/demotion to bring the cache/list under the specific size. This provides benefits to cache management, particularly where mirroring may be interrupted due to network conditions, and thus prevents the RMS tracks from dominating the cache space and effecting performance and preventing other non-RMS tracks from not being cache due to low space, since only a target size of the RMS LRU list 

Regarding claim 2, Factor in view of Benhase and Scanlon as applied above to claim 1 further teaches:
The method of claim 1, wherein moving the data element to the transfer- pending LRU list comprises moving the data element to an MRU (most recently used) end of the transfer-pending LRU list. (See Factor [0048] and [0054] track/element is moved/place in the MRU end of the RMS list (i.e. transfer pending LRU list) when demoted).

Regarding claim 3, Factor in view of Benhase and Scanlon as applied above to claim 1 further teaches:
The method of claim 1, further comprising, in the event an unmirrored data element in the transfer-pending LRU list is successfully mirrored to the secondary storage system, removing the unmirrored data element from the transfer-pending LRU list and demoting the unmirrored data element from the cache. (See Factor [0051]-[0052] and [0055]-[0056] wherein after a track is transferred/mirrored it is removed from the RMS structure list (i.e. transfer pending LRU list) as part of demotion based on transfer completion).

Regarding claim 4, Factor in view of Benhase and Scanlon as applied above to claim 1 further teaches:
The method of claim 1, further comprising, in the event an unmirrored data element in the transfer-pending LRU list is accessed in the cache for a reason other than to mirror the unmirrored data element to the secondary storage system, moving the unmirrored data element to the regular LRU list. (See Factor [0045] wherein “when a track has been accessed” for read, write etc. not mirroring the track is moved/placed in the regular LRU list “LRU structure.” This applies to all data elements/tracks whether they are currently in the LRU structure, the RMS structure, or destaged. Thus, elements in the RMS structure (i.e. transfer-pending LRU list) will be moved/placed in the regular LRU structure when accessed).

Regarding claim 5, Factor in view of Benhase and Scanlon as applied above to claim 4 further teaches:
The method of claim 4, wherein moving the unmirrored data element to the regular LRU list comprises moving the unmirrored data element to an MRU end of the regular LRU list. (See Factor Fig. 2, 200 and [0045] wherein as shown tracks are added to the MRU end of the list first and removed from the LRU end of the regular LRU list as described in [0047]. See also [0041] and [0048]-[0049]).

Regarding claim 6, Factor in view of Benhase and Scanlon as applied above to claim 1 further teaches:
The method of claim 1, wherein moving the data element to the transfer-pending LRU list comprises moving the data element to the transfer-pending LRU list only if a number of unmirrored data elements encountered at the LRU end of the regular LRU list is below a threshold. (See Factor [0043] wherein RMS tracks are not demoted if the normal tracks exceed a threshold. Since the space is fixed/shared as in [0061] the threshold of regular and RMS tracks is directly proportional such that the normal tracks exceeding a threshold not moving directly indicates the opposite as well such that RMS tracks are only demoted/moved when unmirrored RMS tracks is less than a threshold. See also [0048] and [0051]-[0055]).


The method of claim 1, further comprising, in the event a number of unmirrored data elements encountered at the LRU end of the regular LRU list is above a threshold, demoting a designated number of unmirrored data elements in the transfer-pending LRU list from the cache. (See Factor [0040], [0043], [0048]-[0051] wherein RMS tracks are removed by demotion from the RMS/transfer-pending LRU list to make room for new elements based on a number of regular or non-RMS tracks. The RMS tracks as described are demoted to “make room” including based on determining the number of non-RMS tracks does not fall below the threshold. The LRU and RMS structure has a fixed size as described for instance in [0061] and tracks are removed to make room for new tracks).

Regarding claim 8, Factor in the analogous art of cache management with LRU lists for unmirrored tracks teaches:
A computer program product for improving asynchronous data replication between a primary storage system and a secondary storage system, the computer program product comprising a non-transitory computer-readable storage medium having computer-usable program code embodied therein, the computer-usable program code configured to perform the following when executed by at least one processor: (See Factor [0058] wherein the invention is implemented on a computer medium with instructions executable by a computer processor for as in [0009]-[0010] and [0038] for improving replication in asynchronous mirroring).
monitor, in a cache of the primary storage system, unmirrored data elements needing to be mirrored, but that have not yet been mirrored, from the primary storage system to the secondary storage system; (See Factor Figs. 1A and 2 and [0024], [0035] wherein the primary storage system includes a cache for receiving writes. Then as in [0038] and [0042] wherein the cache is monitored and a 
maintain a regular LRU (least recently used) list designating an order in which data elements, including the unmirrored data elements, are demoted from the cache, the regular LRU list comprising an LRU end and an MRU (most recently used) end; (See Factor as in Fig. 2 and [0041], [0044]-[0045] wherein the cache has a regular LRU list for data tracks/elements in the cache with LRU end and MRU end).
determine whether a data element at the LRU end of the regular LRU list is an unmirrored data element; (See [0045]-[0047] wherein demotion processing determines from the LRU end of the regular LRU list 200  “whether the track is an RMS track.” Such RMS tracks as in [0042] are unmirrored tracks).
in the event the data element at the LRU end of the regular LRU list is an unmirrored data element, move the data element to a transfer-pending LRU list dedicated to unmirrored data elements in the cache; and (See Factor [0047]-[0049] wherein if the track is an RMS track (i.e. unmirrored) the track is moved to the RMS structure which is a “transfer-pending LRU list” dedicated to unmirrored RMS tracks. The RMS track is placed in the RMS/transfer-pending LRU list at the MRU end of the RMS structure. See also [0044] and [0061]).
[at least generally] demoting, from the cache … unmirrored data elements from the cache. (See at least Factor as in [0046] and [0048]-[0051] wherein thee RMS structure transfer pending LRU list is ordered from MRU end to LRU end, and then that as in [0049] when the need is to “make room … for another track” a demotion occurs as in [0049]-[0051] based on the cache replacement policy including “a RMS track is demoted from the RMS structure from the least recently used end.” Which at least 
Factor does not explicitly teach:
Factor does not explicitly teach:
in the event the transfer-pending LRU list exceeds a specified size, automatically demoting, from the cache unmirrored data elements from the cache until a size of the transfer-pending LRU list falls below the specified size. (But note Factor as in [0048]-[0051] at least generally teaches RMS/unmirrored tracks are demoted from the RMS/transfer-pending list/structure to “make room” based on an LRU policy/technique, but not explicitly that such room relates to a threshold size or automatic demotion based on a size threshold being exceeded as opposed to some other need to ‘make room’).
However, Benhase in the analogous art of managing data cache with LRU lists teaches:
in the event the transfer-pending LRU list exceeds a specified size, automatically demoting, from the cache unmirrored data elements from the cache… (See Benhase Fig. 4, Items 410, 420, and 430 as well as [0043], and [0052]-[0054] wherein for an LRU list of a cache (e.g. RMS structure LRU list as in Factor) a “target size” for the LRU list is set, and when the “actual size of the first LRU list is greater than the first LRU list target size” (i.e. exceeds a specified size) one or more tracks (i.e. a selected number of tracks) from that LRU list are automatically demoted from the bottom portion of the LRU list. See also [0038] portion to be demoted specified).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Benhase with the teachings of Factor. One having ordinary skill in the art would have been motivated to combine the target size threshold and automatic demotion for an LRU list as in Benhase with the RMS/unmirrored track LRU list for tracks pending transfer as in Factor in order to manage the tracks residing in the data cache and avoid filling the cache 
Then Factor in view of Benhase does not explicitly teach:
[in the event the transfer-pending LRU list exceeds a specified size, automatically demoting, from the cache unmirrored data elements from the cache] until a size of the transfer-pending LRU list falls below the specified size.
However, Scanlon in the analogous art of cache demotion/eviction processing teaches:
[in the event the transfer-pending LRU list exceeds a specified size, automatically demoting, from the cache unmirrored data elements from the cache] until a size of the transfer-pending LRU list falls below the specified size. (See Scanlon [0004] “the size of the cache may become larger than is desired” and techniques have been developed to evict/demote “records from the cache” when “the cache exceeds a predefined size”. Most particularly, the records are removed/demoted using an LRU technique and removed/demoted “until the cache is within the bounds established by the predefined size” which is below the specified/predefined size. See also 16 and [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Scanlon with the teachings of Factor and Benhase. One having ordinary skill in the art would have been motivated to combine the demotion/removal of cache entries based on a LRU technique where records are removed/demoted until below a predefined 

Regarding claim 9, Factor in view of Benhase and Scanlon as applied above to claim 8 further teaches:
The computer program product of claim 8, wherein moving the data element to the transfer-pending LRU list comprises moving the data element to an MRU (most recently used) end of the transfer-pending LRU list. (See Factor [0048] and [0054] track/element is moved/place in the MRU end of the RMS list (i.e. transfer pending LRU list) when demoted).

Regarding claim 10, Factor in view of Benhase and Scanlon as applied above to claim 8 further teaches:
The computer program product of claim 8, wherein the computer-usable program code is further configured to, in the event an unmirrored data element in the transfer-pending LRU list is successfully mirrored to the secondary storage system, remove the unmirrored data element from the transfer-pending LRU list and demote the unmirrored data element from the cache. (See Factor [0051]-[0052] and [0055]-[0056] wherein after a track is transferred/mirrored it is removed from the RMS structure list (i.e. transfer pending LRU list) as part of demotion based on transfer completion).

Regarding claim 11, Factor in view of Benhase and Scanlon as applied above to claim 8 further teaches:
The computer program product of claim 8, wherein the computer-usable program code is further configured to, in the event an unmirrored data element in the transfer-pending LRU list is accessed in the cache for a reason other than to mirror the unmirrored data element to the secondary storage system, move the unmirrored data element to the regular LRU list. (See Factor [0045] wherein “when a track has been accessed” for read, write etc. not mirroring the track is moved/placed in the regular LRU list “LRU structure.” This applies to all data elements/tracks whether they are currently in the LRU structure, the RMS structure, or destaged. Thus, elements in the RMS structure (i.e. transfer-pending LRU list) will be moved/placed in the regular LRU structure when accessed).

Regarding claim 12, Factor in view of Benhase and Scanlon as applied above to claim 11 further teaches:
The computer program product of claim 11, wherein moving the unmirrored data element to the regular LRU list comprises moving the unmirrored data element to an MRU end of the regular LRU list. (See Factor Fig. 2, 200 and [0045] wherein as shown tracks are added to the MRU end of the list first 

Regarding claim 13, Factor in view of Benhase and Scanlon as applied above to claim 8 further teaches:
The computer program product of claim 8, wherein moving the data element to the transfer-pending LRU list comprises moving the data element to the transfer- pending LRU list only if a number of unmirrored data elements encountered at the LRU end of the regular LRU list is below a threshold. (See Factor [0043] wherein RMS tracks are not demoted if the normal tracks exceed a threshold. Since the space is fixed/shared as in [0061] the threshold of regular and RMS tracks is directly proportional such that the normal tracks exceeding a threshold not moving directly indicates the opposite as well such that RMS tracks are only demoted/moved when unmirrored RMS tracks is less than a threshold. See also [0048] and [0051]-[0055]).

Regarding claim 14, Factor in view of Benhase and Scanlon as applied above to claim 8 further teaches:
The computer program product of claim 8, wherein the computer-usable program code is further configured to, in the event a number of unmirrored data elements encountered at the LRU end of the regular LRU list is above a threshold, demote a designated number of unmirrored data elements in the transfer-pending LRU list from the cache. (See Factor [0040], [0043], [0048]-[0051] wherein RMS tracks are removed by demotion from the RMS/transfer-pending LRU list to make room for new elements based on a number of regular or non-RMS tracks. The RMS tracks as described are demoted to “make room” including based on determining the number of non-RMS tracks does not fall 

Regarding claim 15, Factor in the analogous art of cache management with LRU lists for unmirrored tracks teaches:
A system for improving asynchronous data replication between a primary storage system and a secondary storage system, the system comprising: (See Factor Fig. 1A, Fig. 7 and [0002], [0011], and [0013] wherein the invention is embodied as a system for as in [0009]-[0010] and [0038] for improving replication in asynchronous mirroring).
at least one processor; (See Fig. 7 and [0058] and [0064] wherein the system has a processor).
at least one memory device operably coupled to the at least one processor and storing instructions for execution on the at least one processor, the instructions causing the at least one processor to: (See Fig. 7 and [0058] and [0064] wherein the system has a memory with instructions executable by the processor to carry out the inventive operations).
monitor, in a cache of the primary storage system, unmirrored data elements needing to be mirrored, but that have not yet been mirrored, from the primary storage system to the secondary storage system; (See Factor Figs. 1A and 2 and [0024], [0035] wherein the primary storage system includes a cache for receiving writes. Then as in [0038] and [0042] wherein the cache is monitored and a flag is set for unmirrored (i.e. out of sync) data elements in the cache as identified, remote mirroring system (RMS) tracks that have been “modified” and have not yet been transferred to the secondary control unit such that they have not yet been mirrored. See also [0046]-[0048]).
maintain a regular LRU (least recently used) list designating an order in which data elements, including the unmirrored data elements, are demoted from the cache, the regular LRU list comprising an LRU end and an MRU (most recently used) end; (See Factor as in Fig. 2 and [0041], [0044]-[0045] 
determine whether a data element at an LRU end of the regular LRU list is an unmirrored data element; (See [0045]-[0047] wherein demotion processing determines from the LRU end of the regular LRU list 200  “whether the track is an RMS track.” Such RMS tracks as in [0042] are unmirrored tracks).
in the event the data element at the LRU end of the regular LRU list is an unmirrored data element, move the data element to a transfer-pending LRU list dedicated to unmirrored data elements in the cache; and (See Factor [0047]-[0049] wherein if the track is an RMS track (i.e. unmirrored) the track is moved to the RMS structure which is a “transfer-pending LRU list” dedicated to unmirrored RMS tracks. The RMS track is placed in the RMS/transfer-pending LRU list at the MRU end of the RMS structure. See also [0044] and [0061]).
[at least generally] demoting, from the cache … unmirrored data elements from the cache. (See at least Factor as in [0046] and [0048]-[0051] wherein thee RMS structure transfer pending LRU list is ordered from MRU end to LRU end, and then that as in [0049] when the need is to “make room … for another track” a demotion occurs as in [0049]-[0051] based on the cache replacement policy including “a RMS track is demoted from the RMS structure from the least recently used end.” Which at least generally teaches RMS/unmirrored tracks are demoted from the RMS/transfer-pending list/structure to “make room”).
Factor does not explicitly teach:
in the event the transfer-pending LRU list exceeds a specified size, automatically demoting, from the cache unmirrored data elements from the cache until a size of the transfer-pending LRU list falls below the specified size. (But note Factor as in [0048]-[0051] at least generally teaches RMS/unmirrored tracks are demoted from the RMS/transfer-pending list/structure to “make room” based on an LRU policy/technique, but not explicitly that such room relates to a threshold size or automatic demotion based on a size threshold being exceeded as opposed to some other need to ‘make room’).
However, Benhase in the analogous art of managing data cache with LRU lists teaches:
in the event the transfer-pending LRU list exceeds a specified size, automatically demoting, from the cache unmirrored data elements from the cache… (See Benhase Fig. 4, Items 410, 420, and 430 as well as [0043], and [0052]-[0054] wherein for an LRU list of a cache (e.g. RMS structure LRU list as in Factor) a “target size” for the LRU list is set, and when the “actual size of the first LRU list is greater than the first LRU list target size” (i.e. exceeds a specified size) one or more tracks (i.e. a selected number of tracks) from that LRU list are automatically demoted from the bottom portion of the LRU list. See also [0038] portion to be demoted specified).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Benhase with the teachings of Factor. One having ordinary skill in the art would have been motivated to combine the target size threshold and automatic demotion for an LRU list as in Benhase with the RMS/unmirrored track LRU list for tracks pending transfer as in Factor in order to manage the tracks residing in the data cache and avoid filling the cache with too many tracks pending transfer and thus impact cache space for other tracks. The combination provides for a specific target size and avoid exceeding that size by demotion, such that a target number of RMS tracks would be kept in cache, but once that was exceeded the cache is prevented from overflowing or being filled with RMS tracks. This provides benefits to cache management, particularly where mirroring may be interrupted due to network conditions, and thus prevents the RMS tracks from dominating the cache space and effecting performance and preventing other non-RMS tracks from not being cache due to low space, since only a target size of the RMS LRU list will be occupied in the cache before demoting tracks.
Then Factor in view of Benhase does not explicitly teach:
 until a size of the transfer-pending LRU list falls below the specified size.
However, Scanlon in the analogous art of cache demotion/eviction processing teaches:
[in the event the transfer-pending LRU list exceeds a specified size, automatically demoting, from the cache unmirrored data elements from the cache] until a size of the transfer-pending LRU list falls below the specified size. (See Scanlon [0004] “the size of the cache may become larger than is desired” and techniques have been developed to evict/demote “records from the cache” when “the cache exceeds a predefined size”. Most particularly, the records are removed/demoted using an LRU technique and removed/demoted “until the cache is within the bounds established by the predefined size” which is below the specified/predefined size. See also 16 and [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Scanlon with the teachings of Factor and Benhase. One having ordinary skill in the art would have been motivated to combine the demotion/removal of cache entries based on a LRU technique where records are removed/demoted until below a predefined size as in Scanlon with the target size threshold and automatic demotion for an LRU list as in Benhase and the RMS/unmirrored track LRU list for tracks pending transfer as in Factor in order to manage the tracks residing in the data cache and avoid filling the cache with too many tracks, such that the performance of the cache is not degraded. See Scanlon [0004], [0016], [0043]. Benhase already for a specific target size and avoid exceeding that size by demotion, such that a target number of RMS tracks would be kept in cache, but once that was exceeded the cache is prevented from overflowing or being filled with RMS tracks. Scanlon then adds how many tracks are determined/selected for removal/demotion to bring the cache/list under the specific size. This provides benefits to cache management, particularly where mirroring may be interrupted due to network conditions, and thus 

Regarding claim 16, Factor in view of Benhase and Scanlon as applied above to claim 15 further teaches:
The system of claim 15, wherein moving the data element to the transfer- pending LRU list comprises moving the data element to an MRU (most recently used) end of the transfer-pending LRU list. (See Factor [0048] and [0054] track/element is moved/place in the MRU end of the RMS list (i.e. transfer pending LRU list) when demoted).

Regarding claim 17, Factor in view of Benhase and Scanlon as applied above to claim 15 further teaches:
The system of claim 15, wherein the instructions further cause the at least one processor to, in the event an unmirrored data element in the transfer-pending LRU list is successfully mirrored to the secondary storage system, remove the unmirrored data element from the transfer-pending LRU list and demote the unmirrored data element from the cache. (See Factor [0051]-[0052] and [0055]-[0056] wherein after a track is transferred/mirrored it is removed from the RMS structure list (i.e. transfer pending LRU list) as part of demotion based on transfer completion).

Regarding claim 18, Factor in view of Benhase and Scanlon as applied above to claim 15 further teaches:
The system of claim 15, wherein the instructions further cause the at least one processor to, in the event an unmirrored data element in the transfer-pending LRU list is accessed in the cache for a reason other than to mirror the unmirrored data element to the secondary storage system, move the unmirrored data element to the regular LRU list. (See Factor [0045] wherein “when a track has been accessed” for read, write etc. not mirroring the track is moved/placed in the regular LRU list “LRU structure.” This applies to all data elements/tracks whether they are currently in the LRU structure, the RMS structure, or destaged. Thus, elements in the RMS structure (i.e. transfer-pending LRU list) will be moved/placed in the regular LRU structure when accessed).

Regarding claim 19, Factor in view of Benhase and Scanlon as applied above to claim 18 further teaches:
The system of claim 18, wherein moving the unmirrored data element to the regular LRU list comprises moving the unmirrored data element to an MRU end of the regular LRU list. (See Factor Fig. 2, 200 and [0045] wherein as shown tracks are added to the MRU end of the list first and removed from the LRU end of the regular LRU list as described in [0047]. See also [0041] and [0048]-[0049]).

Regarding claim 20, Factor in view of Benhase and Scanlon as applied above to claim 15 further teaches:
The system of claim 15, wherein moving the data element to the transfer- pending LRU list comprises moving the data element to the transfer-pending LRU list only if a number of unmirrored data elements encountered at the LRU end of the regular LRU list is below a threshold. (See Factor [0043] wherein RMS tracks are not demoted if the normal tracks exceed a threshold. Since the space is fixed/shared as in [0061] the threshold of regular and RMS tracks is directly proportional such that the normal tracks exceeding a threshold not moving directly indicates the opposite as well such that RMS .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the references in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T BROOKS whose telephone number is (571)272-3334.  The examiner can 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Applicant may also email examiner at DAVID.BROOKS@USPTO.GOV for scheduling purposes.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David T. Brooks/               Primary Examiner, Art Unit 2156   
1/10/2022